Citation Nr: 1100824	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  10-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for generalized 
arthritis, to include involvement of the knees and shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1974. 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 1996 rating decision, VA declined to reopen a 
claim of entitlement to service connection for arthritis of the 
knees and shoulders finding that there was no competent medical 
evidence of arthritis in-service, no competent evidence of 
compensably disabling arthritis within a year of separation from 
active duty, and no competent evidence that arthritis was related 
to service.  In the absence of a perfected appeal, that decision 
is final.
 
2.  The evidence submitted since the November 1996 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for generalized arthritis, to include involvement of 
the knees and shoulders, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The November 1996 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for generalized arthritis, to 
include involvement of the knees and shoulders.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5108, 7105 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence dated in August 2008 
the information and evidence needed to substantiate and complete 
a claim that had been previously denied.  It provided her notice 
of the basis for the 1996 denial and told the Veteran that she 
needed to submit new and material evidence that related to that 
basis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also 
provided information addressing how disability evaluations and 
effective dates are assigned in the August 2008 correspondence.  
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including relevant VA and private medical records.  In a 
July 1987 statement, the Veteran noted that she received 
treatment at a VA medical center.  The appellant has not alleged 
that those records would show that she had arthritis in-service, 
that arthritis was compensably disabling within one year of 
separation from active service, or that the arthritis is 
otherwise related to active service.  Thus, there is no duty to 
obtain these VA medical records.  Gobber v. Derwinski, 2 Vet.App. 
470, 472 (1992) (The "duty to assist" is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim.  In 
connection with the search for documents, this duty is limited to 
specifically identified documents that, by their description, 
would be facially relevant and material to the claim.") 

The Veteran was not provided with a VA examination with regard to 
her claim to reopen entitlement to service connection for 
arthritis, which the Board finds was not required.  Under 38 
C.F.R. § 3.159(c)(4)(iii) (2010), providing a VA examination in a 
new and material evidence claim can only be considered if new and 
material evidence is actually presented or secured.  See 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003); but cf. Shade v. Shinseki, No. 
08-3548 (U.S. Vet. App. Nov. 2, 2010).  The Board finds that the 
appellant did not present new and material evidence showing that 
the arthritis was demonstrated in service or was compensably 
disabling within a year of separation from active duty, or that 
the arthritis was related to service - in this claim.  Therefore, 
ordering a VA examination is not appropriate.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.  

Governing Law and Regulation
 
A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits. 
 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010). 
If a claim has been previously denied and that decision is final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened. 
 See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the evidence will 
be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).
 
New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.   Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.
 
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  In order to establish service connection 
for a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

VA declined to reopen the Veteran's claim of entitlement for 
service connection for arthritis of the knees and shoulders in 
November 1996.  The evidence of record at that time was service 
and VA treatment records, VA examination reports, and a July 1996 
statement of the appellant.  The service treatment records did 
not reveal a diagnosis of arthritis.  VA treatment records 
starting in June 1989 and the August 1996 VA examination report 
showed a diagnosis of arthritis.  In the July 1996 statement, the 
claimant asserted that she was diagnosed with arthritis while on 
active duty.  VA provided the claimant a copy of the November 
1996 rating decision and provided her with her appellate rights.  
She did not file a timely notice of disagreement.  Hence, the 
rating decision is final.  38 U.S.C.A. § 7105.

The VA treatment and private acupuncture records show that the 
appellant still has arthritis.  These records do not reveal that 
arthritis was demonstrated in-service, that arthritis was 
compensably disabling within a year of separation from active 
duty, or that arthritis was related to service.

The Veteran's allegations that she had arthritis in service were 
part of the record at the time of the 1996 decision.  To the 
extent that her March 2010 statement that an Air Force doctor 
told her in service that she had left-sided arthritis is a new 
specific assertion, that statement is not competent evidence.  
The appellant's assertion of what an Air Force doctor told her, 
filtered as it is through her sensibilities, is simply too 
attenuated and inherently unreliable to constitute competent 
medical evidence for new and material purposes.  See Graves v. 
Brown, 8 Vet. App. 522, 524- 25 (1996).  This statement cannot 
serve to reopen the Veteran's claim.  Thus, her current 
statements are not new and material evidence.  Hence, none of the 
evidence associated with the claims file since the November 1996 
rating decision is new and material.
 
The claim to reopen is denied.

Because appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her claim, the 
benefit of the doubt doctrine cannot be applied in this case.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for generalized arthritis, 
to include involvement of the knees and shoulders.  The claim is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


